Citation Nr: 1740599	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney disease, including renal disease and renal insufficiency, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for kidney cancer, status post nephrectomy, including due to exposure to herbicide agents.  

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 due to convalescence following an August 25, 2009, surgical procedure.  

4.  Entitlement to special monthly compensation (SMC) based on regular aid and attendance or housebound status.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran died in February 2012.  His surviving spouse timely requested substitution in order to continue the appeal.  The RO determined his surviving spouse was the appropriate substitute in an April 2012 memorandum.  38 U.S.C.A. § 5121A (West 2014).  Accordingly, the Veteran's surviving spouse is recognized as the Appellant in this case.  

In July 2014, the Board reopened the claims for service connection for kidney disease and kidney cancer and remanded those claims, as well as the claims for a temporary total rating and for SMC for additional development and readjudication.  

The issues of entitlement to service connection for kidney cancer, for a temporary total rating for convalescence and for SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record supports that the Veteran's diagnosed kidney disease was proximately caused by and/or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for kidney disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2017).  

Any error in notice or assistance in this case is harmless given the favorable determination.  


II.  Legal Criteria and Analysis

The appellant contends that the Veteran's diagnosed disease was proximately due to or aggravated by his service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

Service treatment records show no relevant complaints, findings, treatment or diagnoses.  

A February 2002 rating decision awarded service connection for diabetes mellitus.

A June 2003 VA examiner opined that protein in the Veteran's blood from his kidney was a result of his diabetes.  

Private treatment records show the Veteran underwent a radical right kidney nephrectomy for diagnosed right kidney renal cell carcinoma in July 2003.  A September 2007 treatment record indicates that there had been a major decrease in the Veteran's renal function and he underwent periodic CT and MRI scans of his left kidney, from October 2007 to March 2009, for a benign-appearing cyst in the left kidney.  The diagnoses included renal cyst and renal insufficiency.  A July 2009 treatment record notes the Veteran had developed metabolic syndrome that was gradually progressing to kidney failure.  The Veteran underwent surgery in August 2009 for access for dialysis for diagnosed chronic kidney disease.  

In November 2009, a VA examiner opined that the Veteran's chronic renal insufficiency was likely as not due to diabetes, hypertension and renal cell carcinoma, with no one cause being predominant.  

In a May 2011 letter, a private treating physician indicated that the Veteran had a history of end stage renal disease secondary to diabetic nephropathy and was on maintenance hemodialysis three times a week.  

In February 2015, a VA nephrologist opined that the Veteran's diabetes more likely than not caused or aggravated his chronic kidney disease.  The examiner noted a diagnosis of diabetes in 2000, with evidence of mild proteinuria in 2001 and a decline in renal function shown in 2003.  The examiner explained that the presence of proteinuria is widely accepted as the hallmark of diabetic nephropathy and the first sign of renal disease in diabetics, followed by the decline in renal functioning, as is seen in the Veteran's case.

There is no other medical evidence of record that conflicts with the 2003, 2009 and 2015 VA examiners' opinions or the 2011 private physician's opinion regarding a relationship between the Veteran's kidney disease and his diabetes.  Therefore, the Board further finds that the evidence of record supports a finding that the Veteran's kidney disease, diagnosed as renal disease or renal insufficiency, was the proximate result of or was aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  Accordingly, the Board resolves any reasonable doubt in favor of the appellant and finds that entitlement to service connection for kidney disease is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for kidney disease is granted.  


REMAND

In July 2014, the Board remanded the issues of entitlement to service connection for kidney cancer, for a temporary total rating based on convalescence and for SMC for further development and adjudication.  The Board finds that the remand orders have not been complied with and therefore, the issues must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In April 2015, a VA nephrologist found that it would require speculation to provide an opinion in the Veteran's case.  The nephrologist found that relevant medical evidence, including a pathology report of the Veteran's renal cell carcinoma, the date of his nephrectomy or when the diagnosis was first made, were not made available to him.  He also indicated that renal cell cancer is treated by urology and indicated an urologist should be consulted for the opinion.  A subsequent April 2015 urologist consult indicates that a September 2003 consult was reviewed and the opinion was that a review of current medical literature did not support an association of renal cell carcinoma and Agent Orange exposure.  However, a review of the evidence of record shows that private treatment records associated with the claims file include a July 2003 operative report of the radical nephrectomy of the right kidney, as well as a July 2003 surgical pathology report showing a diagnosis of renal cell carcinoma, clear cell type.  It is unclear from the opinion provided whether such records were considered.  Additionally, the April 2015 addendum opinion only addressed the opinion request regarding herbicide exposure, and not the requests regarding secondary service connection.  As the records cited above could be pertinent to all etiology theories raised by the appellant, a VA opinion that addresses these relevant private treatment records must be obtained.  

The appellant's claim for SMC is intertwined with the RO's assignment of a rating and effective date in light of the above grant of service connection for kidney disease, and this matter must again be considered on remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).

The July 2014 remand directed that, after the additional development was undertaken, the issues on appeal were to be readjudicated and a supplemental statement of the case was to be furnished to the appellant and her representative for all issues that remained denied and thereafter returned to the Board for further appellate consideration.  The RO did not provide the appellant or her representative a supplemental statement of the case as directed.  As the RO has not substantially complied with the directives of the prior July 2014 remand by providing the requested supplemental statement of the case, a remand for curative action is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from an urologist or nephrologist to clarify the nature and etiology of the Veteran's diagnosed renal carcinoma of the right kidney, status post nephrectomy.  The electronic claims file must be made available to the reviewing clinician, and the clinician must specify in the opinion that the file has been reviewed.  

Based on review of the pertinent evidence of record, the reviewing clinician should provide opinions as to: (1) whether it is at least as likely as not (50 percent or better probability) that the Veteran's renal cell carcinoma was causally related to service (to include exposure to herbicide agents); and (2) whether it is at least as likely as not (50 percent or better probability) that the Veteran's renal cell carcinoma was caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) a service-connected disability.  

A complete rationale for all opinions must be provided that addresses the private operative report for a right radical nephrectomy and surgical pathology report, both dated in July 2003.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there is any further need for information necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

2.  After the completion of the above and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


